Citation Nr: 0108353	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  94-42 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son  



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The appellant is the widow of the veteran who served on 
active duty from February 1942 to October 1945.  The veteran 
died in September 1991, at the age of 71.  

This matter comes before the Board of Veterans'Appeals 
(Board) on appeal from a June 1992 rating decision of the RO 
that denied the appellant's claim for service connection for 
the cause of the veteran's death.  In May 1997, the appellant 
and her son appeared and offered testimony at a hearing at 
the RO before the undersigned Board member.  A transcript of 
this hearing is not of record.  

In July 1997, the Board remanded this case for further 
development.  In October 2000, the Board undertook to submit 
medical questions involving this appeal for a medical 
advisory opinion by a medical expert associated with the VA.  
The designated medical expert replied in a memorandum dated 
October 23, 2000.  A copy of this memorandum was submitted to 
the veteran's representative for his review and response in 
December 2000.  In an Appellant's Brief dated February 21, 
2001, the veteran's representative responded with additional 
arguments that have been reviewed by the Board.  The 
appellant's claim for service connection for the cause of the 
veteran's death is now again before the Board for further 
appellate consideration at this time.



FINDINGS OF FACT

1. The veteran's death certificate shows that he died in 
September 1991 at the age of 71 due to hypoxemia due to, 
or as a consequence of, pneumonia due to, or as a 
consequence of, lung cancer.  

2. At the time of the veteran's death, service connection was 
in effect for operative resection of the small intestine 
with interference with motility, evaluated as 40 percent 
disabling; gunshot wound to the abdomen, moderately 
severe, evaluated as 30 percent disabling; psychoneurosis, 
neurasthenia type, evaluated as 10 percent disabling; and 
otitis media, right, non-suppurative and malaria, both 
evaluated as noncompensably disabling.  

3. A malignant tumor, including cancer of the lung, was not 
manifested during service or for many years after 
discharge, and was unrelated to service or to any service 
connected disability.  

4. A service connected disability did not cause or worsen the 
veteran's lung cancer, nor did a service connected 
disability otherwise cause or contribute to the veteran's 
death.  


CONCLUSIONS OF LAW

1. A malignant tumor, to include lung cancer was not incurred 
in or aggravated during service nor may the incurrence of 
cancer during wartime service be so presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991), Veterans Claims 
Assistance Act of 2000, Pub. Law, No. 106-475 § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.307, 3.309 (2000).  

2. Cancer, to include lung cancer, was not proximately due 
to, the result of, or worsened by a service connected 
disability.  Veterans Claims Assistance Act of 2000, Pub. 
Law, No. 106-475 § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§ 3.310 (2000).  

3. A service connected disability did not cause or contribute 
substantially or materially to the cause of the veteran's 
death.  38 U.S.C.A. § 1310 (West 1991), Veterans Claims 
Assistance Act of 2000, Pub. Law, No. 106-475 § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. § 3.312 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS  

I.  Factual Background

The record reflects that during his lifetime, the veteran was 
service connected for operative resection of the small 
intestine with interference with motility, evaluated as 40 
percent disabling; gunshot wound to the abdomen, moderately 
severe, evaluated as 30 percent disabling; psychoneurosis, 
neurasthenia type, evaluated as 10 percent disabling; and 
otitis media, right, non-suppurative and malaria, both 
evaluated as noncompensably disabling.  

The record further reflects that the veteran died in 
September 1991.  According to his certificate of death, the 
immediate cause of death was listed as hypoxemia due to, or 
as a consequence of, pneumonia due to, or as a consequence of 
lung cancer.  

Review of the service medical records showed extensive 
treatment and hospitalizations for shell fragment wounds to 
the abdomen and intestines sustained in September 1943 in 
Italy, but these records contain no findings, complaints or 
diagnoses indicative of cancer, including lung cancer.  On 
the veteran's October 1945 examination prior to discharge 
from service his lungs were evaluated as normal.  

On VA medical examinations in March 1946 and May 1949, the 
veteran's lungs were evaluated as normal.  On the later 
examination, it was noted that he was underweight and 
malnourished.  The veteran was also noted at that time to 
have a postoperative scar on the abdominal wall with relaxing 
of the abdominal muscles, but no interference with the 
motility of the intestines.  He also had a well-healed right 
herniorrhaphy with no evidence of recurrence.  

In May 1988, the veteran was hospitalized at a private 
facility for the treatment of crampy abdominal pain, nausea, 
and vomiting which began 18 hours prior to admission.  The 
veteran had had a similar episode two months earlier, for 
which he had been treated at another hospital with relief 
after 24 hours of nonoperative treatment.  On admission to 
the current hospitalization, examination of the lungs was 
within normal limits and no rales were detected.  An x-ray 
revealed no evidence of acute pulmonary or parenchymal 
disease.  There was no tenderness, rigidity, organomegaly, or 
masses in the abdomen.  It seemed that there were some loops 
in the bowel to the right of the umbilicus that was rather 
tender and distended.  The veteran was kept overnight for 
observation.  He improved and was discharged the following 
day.  The discharge diagnosis was partial bowel obstruction, 
relieved with conservative management.  Symptoms were 
attributed, at least in part, to the service connected 
abdominal wounds.  

In August and September 1991, the veteran was again 
hospitalized at a private medical facility with a one-month 
history of anorexia, fever, and weight loss.  It was stated 
that he had also been experiencing left sided chest pain that 
was intermittent and worsened on deep inspiration.  During 
the hospitalization he was found to have a large 
intrathoracic mass lesion in the left upper lobe associated 
with pleural effusion.  Cytology fluid from the left pleural 
space suggested adenocarcinoma.  A bone scan showed 
metastasis to the bones.  Abdominal ultrasound showed two 
lesions in the liver suggestive of hepatic metastases.  It 
was considered that the veteran had widely metastasized 
adenocarcinoma with a pulmonary primary site and 
hypercalcemia as a complicating factor.  Despite treatment 
for these problems, the veteran expired on September 9, 1991.  

Of record are March 1992 and October 1993 statements from J. 
Aaron Herschfus, M.D., in which the doctor reported treating 
the veteran from 1963 to 1991 for various medical complaints 
that included abdominal pain and excessive gas.  These 
symptoms were said to have developed as a result of abdominal 
and intestinal wounds sustained during service.  It was noted 
that the veteran had been hospitalized in 1988 with abdominal 
pain, distention and bloody rectal discharge that were 
diagnosed as due to intermittent intestinal obstruction.  The 
physician indicated that during the veteran's last 
hospitalization he had an enlarged liver and repeated bloody 
stools.  Widespread cancer was found that also involved the 
lungs and caused pneumonia and fluid in the lungs.  No 
definitive diagnosis was rendered as to the origin of the 
veteran's cancer because definitive diagnostic tests were not 
performed due to the veteran's debilitation.  The doctor also 
said the origin of the veteran's cancer could have been his 
gastrointestinal tract.  It was also the doctor's opinion 
that the complaints of abdominal and gastrointestinal 
symptoms over the years and the 1988 hospitalization were due 
to the injuries sustained while in the military.  It was the 
doctor's further opinion that complications from these 
injuries affected the veteran's immune system and contributed 
to his inability to fight subsequent complications.  

During a May 1997 RO hearing before the undersigned Board 
member, the appellant said that Doctor Herschfus, the family 
physician, believed that the veteran's war wounds contributed 
to his death.  The appellant said that she had known the 
veteran since childhood and that she had observed that his 
war wounds in the abdomen had caused him much distress over 
his lifetime.  She believed that the veteran's war injuries 
compromised his immune system to the extent that he was less 
able to resist diseases such as his fatal carcinoma.  The 
appellant said that the veteran had a variety of cancer that 
existed in his body for a very long time and was widely 
spread in his body.  She observed that it was detected in his 
lungs at a very late date, and she therefore believed that 
the primary site of the veteran's cancer was not in the 
lungs.  She further said that tests to determine whether the 
primary site of the cancer was in the gastrointestinal tract 
were not performed because of the late stage of the veteran's 
illness and the discomfort involved with these tests.  

Pursuant to the Board's remand of July 1997, copies of 
private clinical records were received in November 1997 that 
reflected treatment by Doctor Herschfus from April 1968 to 
July 1991 for various disorders, including occasional 
treatment for indigestion, heartburn, stomach acidity, gas, 
bloody stools, and abdominal cramps.  

In October 2000, the undersigned Board member requested a 
medical expert opinion from the Chief of Staff of a VA 
medical facility, in regard to the medical questions involved 
in this case, including whether the cancer that caused the 
veteran's death in September 1991 originated in the veteran's 
gastrointestinal tract; whether the veteran's fatal cancer 
was caused by any service connected disability; and whether 
it was at least as likely as not that the veteran's service 
connected intestinal disorder and residuals of a gunshot 
wound to the abdomen, involving muscle group XIX affected the 
veteran's immune system, or otherwise compromised the 
veteran's health such that he would be unable to resist his 
fatal cancer.  

A memorandum, dated later in October 2000, from a VA 
physician who was Director of Medical Service at a VA medical 
hospital is of record.  This VA physician indicated that he 
had reviewed the veteran's clinical records, including those 
of the veteran's family physician and the records of the 
veteran's final hospitalization in August and September 1991.  
In response to the first question posed by the undersigned 
Board member in October 2000, this physician responded, in 
pertinent part, that review of the record provided no 
reasonable evidence that the veteran's cancer originated in 
the gastrointestinal tract.  While the veteran's stool was 
positive for blood on one occasion, the VA physician noted 
that the veteran's care physicians in the hospital believed 
that he had primary lung cancer.  This belief was said to be 
supported by the fact that the mass of tumor was in the chest 
and had metastasized chiefly into the bones, with two small 
lesions in the liver.  It was noted that this pattern of 
metastasis was strongly associated with lung cancer and was 
not often seen in gastrointestinal cancers.  It was also 
noted that studies of the GI tract showed no evidence of a 
tumor.  

In regard to the second question posed by the undersigned 
Board member in October 2000, the VA physician stated, in 
pertinent part, that while the veteran had significant 
service related injuries to his abdomen, there was no 
evidence in the medical literature that such injuries were 
related to cancer.  It was noted that the veteran had cancer, 
most probably of the lung, and he was noted to have been a 
cigarette smoker.  The doctor thought it likely that the 
veteran's cancer was caused by smoking.  

In regard to the third question posed by the undersigned 
Board member in October 2000, the VA physician replied, in 
pertinent part, that the veteran's records submitted by his 
private physician indicated no evidence of immunodeficiency.  
The VA physician further noted that immunodeficiency related 
to nutritional problems is usually associated with reductions 
in the lymphocyte count and hypocholesterolemia and he 
observed that the veteran's medical records indicated a 
normal lymphocyte count and hypercholesterolemia.  The 
physician concluded by saying that there was no evidence that 
the veteran's severe war wounds contributed to his death from 
probable pulmonary carcinoma and that there was no evidence 
of significant immunodeficiency until the last few weeks of 
the veteran's life.  

II. Legal Analysis  

In order for service connection for the cause of the 
veteran's death to be warranted, the evidence must 
demonstrate that a service connected disability either caused 
or contributed substantially and materially to the veteran's 
death.  For a service connected disability to be the cause of 
the veteran's death it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related.  For a service connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather a 
causal connection must be shown.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (2000).  

According to the veteran's death certificate, his death was 
the result of hypoxemia due to, or as a consequence of, 
pneumonia due to, or as a consequence of lung cancer.  No 
disability, which had been previously service connected, was 
identified as a primary or contributory cause of death.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service 
connection may be granted for malignant tumor if manifested 
to a compensable degree within one year following final 
discharge from wartime service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).  Service 
connection may be granted for disability diagnosed after 
service when the evidence shows that such had its onset 
during service.  38 C.F.R. § 3.303(d).  Service connection 
may be granted for disability which is proximately due to or 
the result of service connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2000).  Also the United States Court of Appeals 
for Veterans Claims (Court) has held that secondary service 
connection on the basis of aggravation is permitted under 
38 C.F.R. § 3.310 (a), and compensation is payable for that 
degree of aggravation of a nonservice connected disability 
caused by a service connected disorder.  Allen v. Brown, 7 
Vet. App. 439 (1995).  

The veteran's fatal cancer was not demonstrated during 
service or until 1991, many years thereafter; nor has it been 
contended otherwise.  The appellant and her representative 
have contended, however, that the veteran's cancer developed 
in his gastrointestinal tract due to the service connected 
residuals of shell fragment wounds to the abdomen and 
intestines and/or was otherwise related to his service 
connected intestinal and abdominal injuries or, in the 
alternative, that the veteran's service connected abdominal 
and intestinal injuries weakened the ability of his immune 
system to resist the onset and course of his fatal cancer.  

The veteran's family physician, J. Aaron Herschfus, M.D., has 
stated that he treated the veteran for many years for 
gastrointestinal symptoms which were due to the injuries 
sustained by the veteran during World War II.  It was the 
doctor's opinion that complications from these injuries did 
affect the veteran's immune system and contributed to his 
inability to fight subsequent complications.  Doctor 
Herschflus has also indicated that the primary site of the 
veteran's fatal carcinoma was never determined and that this 
disease could have originated in the veteran's 
gastrointestinal tract and, therefore, could be related to 
his service connected abdominal and intestinal injuries.  

Because of these substantial medical questions raised by 
Doctor Herschfus the Board submitted this case to a VA 
specialist for a review of the record and for medical 
opinions regarding the etiology of the veteran's fatal 
cancer, its relationship, if any, to the veteran's service 
connected abdominal and intestinal disabilities and the 
effect, if any, of the service connected disabilities on the 
veteran's ability to resist the progress of his ultimately 
fatal cancer.  This VA physician noted that the physicians 
who treated the veteran during his final hospitalization 
believed that the primary site of the veteran's cancer was in 
the lung.  This finding was supported by the fact that the 
mass of tumor was in the chest and had metastasized chiefly 
into the bones with two small lesions in the liver, and it 
was noted that this pattern of metastasis was strongly 
associated with lung cancer and was not often seen in 
gastrointestinal cancers.  It was also noted that there were 
no findings of a tumor in the gastrointestinal system.  In 
view of the above medical opinion, the Board must conclude 
that the veteran's fatal cancer was not in any way related 
etiologically to the veteran's service connected injuries to 
the abdomen and intestines.  

However, the question remains as to whether or not the 
veteran's service connected disabilities so impaired his 
immune system, or otherwise damaged the veteran's health, to 
the point where they can be considered to have contributed 
substantially and materially to the veteran's death from lung 
cancer.  In this regard, the Board wishes to acknowledge the 
fact that the veteran did sustain severe wounds in the 
abdominal area while engaged in combat with the enemy.  Post-
service medical records show that he had often voiced various 
complaints concerning the gastrointestinal system, which were 
attributed, at least in part, to the residuals of these 
wounds.  In order to afford every administrative 
consideration to his widow, the Board referred this case for 
review by a VA medical expert since the evidence contained in 
the claims file, including the treatment records of Dr. 
Herschfus, did not support her allegations.  

In addressing this question, the VA physician who reviewed 
the veteran's claims folder concentrated on the clinical 
records on file which document the veteran's treatment from 
Doctor Herschfus over the course of almost 25 years, 
beginning in the late 1960s and concluding shortly before the 
veteran's final illness in 1991.  As noted in the VA 
physician's memorandum of October 2000, these clinical 
records show no indications of any immunodeficiency over the 
course of these years.  In particular, it was noted that the 
veteran did not demonstrate symptomatology consistent with 
any nutritional deficit.  In summary, save for the last weeks 
of his life, the veteran never demonstrated any weakening of 
his immune system or general health due to his service 
connected intestinal and abdominal disabilities.  In view of 
this medical opinion, the Board must conclude that the 
veteran's service connected disabilities did not contributed 
substantially and materially to the veteran's death from lung 
cancer.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
It is therefore necessary to consider whether the VA has 
fulfilled its duty to assist the claimant in this appeal in 
light of this recent statutory provision.  

In so doing the Board must consider whether all development 
that could reasonably be considered to be helpful to the 
claimant in this appeal has been attempted and ascertain 
whether the notification requirements as applied to the 
appellant in this case have been in compliance with the act.  
After a careful review of the record in this case, the Board 
concludes that even though the RO did not have the benefit of 
the explicit provisions of the Veterans Claims Assistance Act 
of 2000 when it last considered the appellant's claim for 
service connection for the cause of the veteran's death, VA's 
duties have been fulfilled in regard to the appellant's claim 
for service connection for the cause of the veteran's death.  

First, the VA has a duty to notify the appellant and her 
representative of any information and evidence needed to 
substantiate and complete her claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096-97 (2000)(to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103.)  After the June 1992 rating action denying 
the appellant's claim for service connection for the 
veteran's death, the claimant was informed that there was no 
evidence showing that the veteran's fatal cancer developed 
during service or within one year after his service discharge 
and she was also informed that the evidence of record did not 
show that a service connected disability materially or 
substantially contributed to the veteran's death.  These were 
the key issues in this case, and the rating decisions in this 
case, as well as the September 1993 statement of the case and 
the subsequent supplemental statements of the case, informed 
the appellant of the kind of evidence needed to substantiate 
her claim.  In view of the above, the Board concludes that 
the appellant was thoroughly and repeatedly informed of the 
information and evidence needed to substantiate this claim 
and that the VA therefore complied with all notification 
requirements.  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096-97 (2000) (to be codified as amended at 38 
U.S.C. § 5103(a)).  This case was remanded by the Board in 
July 1997 to obtain clinical records from the veteran's 
personal physician of long standing, and such records were 
obtained and associated with the claims folder in November 
1997.  These records cover the period from 1968 to 1991, 
which was the indicated duration of the veteran's treatment 
from this physician.  There is no indication that these 
records are not complete.  Moreover, the clinical records of 
the veteran's final hospitalization in 1991 have been 
obtained, as were the clinical records of another relevant 
period of hospitalization in 1988.  There is no suggestion in 
the record of any other outstanding record which would be of 
assistance in reaching a determination in this case.  

Because of statements made by the veteran's personal 
physician, the Board submitted this case for a review of the 
evidence and a medical advisory opinion in October 2000.  
This review was performed and the requested medical opinion 
provided later in October 2000, as discussed in detail above.  
The Board notes that the appellant's representative has 
recently opined that the statements and opinions of the 
veteran's personal physician, also discussed in detail above, 
should be given greater probative value than the opinion of 
the VA physician who submitted the October 2000 medical 
advisory opinion, since the veteran's personal physician was 
more familiar with the veteran's medical history and 
condition.  The Board must disagree with this argument.  
While the veteran's personal physician was certainly very 
familiar with the veteran and his general medical condition, 
there is no indication that he was more familiar than the VA 
medical specialist with the pathology of the veteran's fatal 
illness.  In addition, the statements of the veteran's 
personal physician are not wholly in conflict with the 
opinions of the VA medical adviser in that Doctor Herschfus, 
in his statements of March 1992 and October 1993, did no more 
than raise the possibility of a relationship between the 
veteran's fatal carcer and his service connected 
gastrointestinal disabilities.  

There was a an apparent conflict between the opinion of the 
veteran's personal physician and that of the VA medical 
advisor, in that Doctor Herschfus also stated in his October 
1993 letter that the veteran's service connected disabilities 
adversely affected his immune system, and lessened his 
ability to fight subsequent complications.  The VA physician 
who rendered the October 2000 medical opinion noted that 
records of the veteran's treatment over the years, compiled 
by Dr. Herschfus, did not show any immunodeficiency and, in 
particular, did not show any nutritional deficits.  The VA 
physician further said that there was no evidence that the 
veteran's severe war wounds to the abdomen contributed to his 
death from probable pulmonary carcinoma and that there was no 
evidence of significant immunodeficiency until the last few 
weeks of the veteran's life.  The Board observes that the 
veteran's personal physician's comments regarding the effect 
of the veteran's war wounds on his immune system constituted 
a rather general assertion, and was not specifically applied 
to the veteran's final illness from cancer, as opposed to, 
for example, the specifically gastrointestinal problems for 
which the veteran was briefly hospitalized in 1988, more than 
three years prior to his death.  His statement to this effect 
was not, in fact, supported by his own treatment records.  
The VA advisory opinion was more focussed on the veteran's 
final illness, which is the key event in any claim for 
service connection for the cause of the veteran death.  For 
this reason, the Board believes that the October 2000 
memorandum from the VA medical expert is of greater probative 
weight than the opinions contained in the statements of the 
veteran's private physician.  

Finally, and on a related point, the Board has noted the 
recent request by the claimant's representative that this 
case be again referred for a further expert medical opinion.  
The Board does not believe that the October 2000 medical 
advisory opinion was in any way inadequate, or that any 
useful purpose could be served by a further referral of this 
case for an additional medical opinion.  It is noted in this 
regard that the February 2001 brief by the appellant's 
representative does not contain any specific criticism of the 
opinions expressed in October 2001 by the VA medical advisor, 
but rather expresses a mere disagreement with its 
conclusions.  Such a disagreement with the conclusions 
reached by the physician in his advisory opinion does not 
constitute sufficient grounds for seeking another such 
opinion.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) and Sabonis v. Brown, 6 Vet. App. 426, 4.30 (1994).  

Since the evidence does not demonstrate that a service 
connected disorder caused or substantially and materially 
contributed to the veteran's death from lung cancer, service 
connection for the cause of the veteran's death may not be 
granted.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

